United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Dallas, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1281
Issued: December 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 5, 2009, denying her claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has a ratable permanent impairment to a scheduled
member or function of the body, warranting a schedule award under 5 U.S.C. § 8107.
FACTUAL HISTORY
On December 31, 2001 appellant, then a 57-year-old secretary, filed an occupational
disease claim (Form CA-2) alleging that she sustained carpal tunnel syndrome as a result of her
federal job duties. The Office accepted the claim for bilateral carpal tunnel syndrome and

cervical strain. Appellant initially received treatment from Dr. Cynthia Smith, a family
practitioner, who referred her to Dr. Gary Martin, a chiropractor.
Appellant submitted a claim for compensation (Form CA-7) dated November 16, 2007
for a schedule award. By letter dated December 6, 2007, the Office requested Dr. Smith to
provide a report as to any impairment under the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). There is no indication that Dr. Smith
responded.
By decision dated February 5, 2009, the Office determined that appellant was not entitled
to a schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.1 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants, the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.2
ANALYSIS
The Office found that appellant was not entitled to a schedule award in this case. On
appeal, appellant states that the request for evidence was sent to the wrong physician, as she has
been treated for several years by Dr. Martin, not Dr. Smith. The record indicates that Dr. Martin
is a chiropractor. A chiropractor is a physician under the Act “only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist and subject to regulation by the
Secretary.”3 The Board has held that, even under the circumstances where a chiropractor is
recognized as a physician under the Act, he or she is not considered a physician in diagnosing or
evaluating disorders of the extremities, although those disorders may originate in the spine.4
Since Dr. Martin could not offer a probative opinion as to a permanent impairment to a
scheduled member or function, the Office sought an opinion from Dr. Smith. No evidence was
received from Dr. Smith, nor did appellant submit any probative medical evidence on the issue
of permanent impairment.

1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid. Additional members of the body
are found at 20 C.F.R. § 10.404(a).
2

A. George Lampo, 45 ECAB 441 (1994).

3

5 U.S.C. § 8101(2).

4

George E. Williams, 44 ECAB 530 (1993).

2

It is her burden of proof to establish a permanent impairment under the A.M.A., Guides
causally related to an employment injury.5 The evidence of record does not establish that
appellant has any impairment due to the accepted bilateral carpal tunnel condition warranting a
schedule award under 5 U.S.C. § 8107.
CONCLUSION
The Board finds that the medical evidence does not establish any permanent impairment
to a scheduled member or function of the body. The Office properly denied a schedule award
under 5 U.S.C. § 8107.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 5, 2009 is affirmed.
Issued: December 4, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

See A.L., 60 ECAB

(Docket No. 08-1730, issued March 16, 2009).

3

